Citation Nr: 1426317	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-49 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include severe recurrent major depression with psychotic features, nervous breakdown, anxiety, nervousness, poor concentration, and stress in being around other people. 

4.  Entitlement to an increased compensable disability evaluation for service-connected dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record includes numerous psychiatric diagnoses.  As such, the Veteran's claim for has been recharacterized as shown on the title page.  

The Board previously remanded these four claims in April 2013 so that additional development of the evidence could take place.  
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The four issues listed on the title page of this decision (including for the now reopened acquired psychiatric disorder), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2003 decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder (including schizophrenia, bipolar disorder, nervous breakdown, anxiety, nervousness, poor concentration, stress and being around people); the Veteran was notified of this decision and of his appellate rights, but did not perfect an appeal.  The decision became final.

2.  The evidence added to the record since the June 2003 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Historically, the appellant's claim for entitlement to service connection for an acquired psychiatric disorder was most recently finally denied by the RO in June 2003 because the evidence of record did not show that the claimed disorder had been either incurred in or caused by the Veteran's active service.  

The Veteran claims his psychiatric problems are the result of service, including a friend going overboard in the North Atlantic, which caused him to have a breakdown.  See April 2008 claim to reopen.

Evidence added since the June 2003 rating decision includes records from the Social Security Administration (SSA) which include the Veteran's report that during the last six months in service, he had a "breakdown."  He was seen by a psychiatrist but did not tell the psychiatrist that he was hearing voices.  

The basis for the denial of the claim for in June 2003 was that the evidence of record did not show that the disorder had been either incurred in or caused by the Veteran's active service.

The Veteran's report of having suffered a breakdown in service, on his claim to reopen and as recorded in SSA records, is both new and material.  The assertion was not made previously and relates to an unestablished fact necessary to substantiate the claim; that is, whether the Veteran has psychiatric problems in service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that additional development is required. 

Concerning his claimed psychiatric problems, the Veteran asserts that they are due to his military service, to include events surrounding a friend falling overboard while in the North Atlantic.  The Veteran is competent to report observable symptoms, such as psychiatric-based difficulties, as well the onset and continuous nature of such problems.  However, the Veteran has not been afforded a VA examination to determine the etiology of his claimed acquired psychiatric disorder.  In light of the foregoing, the Board finds that a medical opinion is needed to resolve the claim for service connection on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the remaining three issues now on appeal, it does not appear that all development ordered in the April 2013 remand has been sufficiently completed.  

The April 2013 remand sought to have the Veteran provided an examination to ascertain the current nature and severity of his service-connected dyshidrotic eczema.  It was noted at that time that he was incarcerated, and laws and provisions pertaining to providing assistance to confined inmates were reported.  The evidence of record from the Texas Department of Criminal Justice shows a projected release date of February 2020, and a parole eligibility date of August 2012.  It appeals that the Veteran is still confined.  

Following the Board's remand, a VA dermatology examination was scheduled for the Veteran in August 2013.  The "Compensation and Pension Exam Inquiry" worksheet shows that the Veteran's address of record was listed.  A January 2014 Supplemental Statement of the Case (SSOC) shows that the Veteran failed to report for an examination scheduled to take place in August 2013 at the VA Medical Center in North Texas.  The Board again notes that efforts were to be made to afford the Veteran this examination in his correctional facility.  This was not done.  The Veteran's representative, as part of an April 2014 Informal Hearing Presentation, made clear his objections that these remanded instructions were not followed.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that this matter is not ready for appellate review and must be remanded for compliance with the April 2013 remand instructions.

Also, the April 2013 remand indicated that "[i]f these claims remain denied in any respect, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board." (emphasis added).

Following the readjudication of the instant claims, the Veteran was sent an SSOC in January 2014 by the AMC, which was returned by the Postal Service as undeliverable.  A copy of the SSOC was supplied to the Veteran's accredited representative.  The SSOC was mailed to the Veteran's address of record, and not to the place of his current confinement.  An attempt needs to be made to supply the Veteran notice of the SSOC at his current prison location.  Stegall.  The Board also notes that correspondence received in May 2013 from the Veteran's representative includes the address of the mother of the Veteran.  This letter noted that the Veteran was incarcerated, and that he wished to have all correspondence sent to his mother.  Another remand is required to provide the appellant with an opportunity to respond to the SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all reasonable measures to schedule the Veteran for an appropriate examination to ascertain the current nature and severity of his service-connected dyshidrotic eczema and the current nature and likely etiology of the claimed psychiatric disorder.  The Veteran is currently incarcerated within the Texas Department of Criminal Justice system.  The facility address is Texas Department of Criminal Justice, Pack Unit, 2400 Wallace Pack Road, Navasota, Texas 77868.  Appropriate procedures for scheduling the examination for an incarcerated Veteran must be followed.  All efforts to schedule the examination should be documented. 

The entire claims file (i.e., any medical records contained in VBMS and Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic records, any treatment records contained in the VBMS and Virtual VA files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After reviewing the Veteran's medical records, and in association with examining the Veteran, the examiner should conduct any indicated evaluations, studies, and/or tests deemed to be necessary.

Based on the examination and review of the record, the examiner should address the following questions.

For the skin:

(a)  Indicate the manifestations of all diagnosed skin disabilities, to include dyshidrotic eczema, specifying what areas of the Veteran's body are affected by the disability, as well as the percentage of the entire body and the percentage of the exposed areas affected.

(b)  The examiner should specifically comment on whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition, and if so, the total duration of such use must be noted. 

For the claimed psychiatric disability;  

Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's period of active duty service (from February 1981 to August 1985)?

In providing the opinion, the examiner should consider the Veteran's report that he experienced a "breakdown" during service, in part due to a friend going overboard.  

A complete rationale should be given for all opinions and expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall.

4.  After the development requested above has been completed to the extent possible and after conducting any additional development, the RO/AMC should review the record and adjudicate the Veteran's claims.  If these claims remain denied in any respect, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.  It is again noted that the Veteran is incarcerated - the address documented above.  The SSOC therefore, if issued, should be mailed to the Veteran at the above-cited Texas Department of Criminal Justice address in Navasota, Texas.  A copy should also be sent to the Veteran's mother, at the address included as part of the above-mentioned May 2013 letter from the Veteran's representative.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


